Citation Nr: 0817583	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  05-38 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and September 2005 rating 
decisions by the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs.  The March 2005 decision 
denied entitlement to service connection for hypertension and 
TDIU.  The September 2005 decision denied an increased 
evaluation for PTSD.

The veteran requested a hearing before a Veterans Law Judge 
at VA's Central Office in Washington, DC.  The veteran is 
incarcerated, however, and in February 2006 correspondence he 
informed the Board that he would not be able to appear for 
the hearing.  The hearing was not held, and because the 
veteran will not be able to appear at any VA facility or the 
Central Office, further attempts to schedule a hearing would 
be futile.  The Board notes that the veteran attempted to 
name the Vietnam Veterans of America (VVA) as his 
representative, but he failed to complete the required VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, to do so.  38 C.F.R. § 20.602.  
Prior representations have been properly revoked.  VVA has 
taken no action to represent the veteran's interests.  
Further, the Board notes that even if the veteran had 
correctly named VVA as his representative, hearings are not 
held merely for the purpose of accepting oral argument from a 
representative, in the absence of a showing of good cause.  
38 C.F.R. § 20.700(b).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in order to fully comply with VA's 
duties to notify and assist the veteran in substantiating his 
claim, under the Veterans Claims Assistance Act of 2000 
(VCAA).    38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).

First, the veteran has identified ongoing treatment records 
at various Michigan Department of Corrections facilities, and 
provided at least one signed VA Form 21-4142, Authorization 
and Consent to Release Information to the Department. of 
Veterans Affairs, for the Marquette Branch Prison.  The RO 
appears to have made no attempt to obtain these records.  The 
records are potentially relevant to determining the etiology 
of the veteran's hypertension, the severity of his PTSD, and 
the impact of service connected disabilities on his ability 
to obtain and retain substantially gainful employment.  
Reasonable efforts to obtain them must be made.

Second, the veteran has alleged that his service connected 
PTSD, currently rated 10 percent disabling, has worsened and 
warrants a higher evaluation.  The RO properly determined 
that an examination was required in connection with this 
claim to comply with VA's duty to assist under the VCAA.  
38 C.F.R. § 3.159(c)(4).  The examination has not been 
accomplished due to the veteran's incarceration, but the RO 
has failed to exhaust all reasonable efforts to meet the duty 
to assist.  A Remand is required for the scheduling of a VA 
PTSD review examination or, following attempts to obtain the 
medical evidence, for a formal finding that examination is 
not possible.

Finally, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  The veteran should 
be informed as to what portion of the information and 
evidence VA will seek to provide, and what portion of such 
the claimant is expected to provide.  Proper notification 
must also invite the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

The U.S. Court of Appeals for Veterans Claims (the Court), as 
interpreted VA's duty to notify in the context of various 
types of claims.  In regard to claims of service connection, 
notice should be given that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In claims for increase, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

The Board notes that the issue of entitlement to TDIU is 
inextricably intertwined with that of the service connection 
of hypertension and the evaluation of PTSD; that issue cannot 
be decided until the other issues have been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent (including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding VA policies.  With respect to 
the claim for increase, VA should 
(i) notify the claimant that to 
substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (ii) provide the provisions of 
Diagnostic Code 9411; (iii) notify the 
claimant that should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(iv) provide examples of the types of 
medical and lay evidence that the claimant 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

2.  The veteran should be specifically 
asked to provide completed VA Form 21-
4142's for all medical facilities, 
including those within the Michigan 
Department of Corrections, which have 
treated him for hypertension or PTSD.  If 
completed forms are obtained, the RO 
should take appropriate steps to obtain 
all identified private treatment records.  
In the alternative, the veteran should be 
asked to provide complete private (non-VA) 
treatment records.

3.  The veteran should be scheduled for a 
VA PTSD review examination.  The examiner 
should describe the current status of the 
veteran's PTSD, and should describe the 
degree of functional impairment due to 
that condition.  If possible, and if other 
mental disorders are diagnosed, the 
examiner should distinguish the impairment 
due to PTSD.  The examiner should be asked 
to comment on the impact of PTSD on the 
veteran's occupational capacity.

If the veteran cannot appear at a VA 
facility for examination, the RO and/or VA 
Medical Center should arrange for a VA 
examination at the veteran's current 
location.  The examination may be 
accomplished by a VA doctor, or by a 
psychiatrist or psychologist on staff at 
the prison where the veteran is currently 
incarcerated.  If a prison doctor performs 
the examination, the RO should supply a 
copy of the appropriate VA Compensation 
and Pension Disability Exam Worksheet.

If an examination cannot be accomplished, 
a full explanation of the reason must be 
provided.

4.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  A lack of 
cooperation may be considered the equivalent of a failure to 
report.


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

